Title: To James Madison from Mathew Carey, 15 December 1813
From: Carey, Mathew
To: Madison, James


        
          Sir,
          Philada. Decr 15. 1813
        
        That I once more trespass on you, after the failure of all my former applications, will not, I hope, be ascribed to an incorrect or improper motive. It arises from an earnest solicitude for the preservation of the existing order of things—from an apprehension of imminent danger impending—& from a thorough conviction of the efficacy of the means I have pointed out.
        Never was there a stronger contrast between the state of two parties, than exists in New England between the two parties that divide this country. On the one side there is the best cause that ever inspired the human breast with zeal—an efficient majority of the people—an ardour

for the honour & glory of their country—the constituted authorities of the general government; but on the other a faction of profligate kind, hostile to the best interests of the Country, & basely devoted to a foreign foe—a minority of the people—fraud, falsehood, perjury, smuggling. And by the means merely of an excellent organization, they are able to achieve all their objects, & bid fair to involve the Country in civil war.
        I have formerly stated—& I now repeat it, that the one side is a Macedonian phalanx, whose physical force is really doubled by this organization; & that the other is a Persian mob, baffled constantly for want of cooperation.
        An union society, then, is the one thing needful. It cannot fail to give the proper efficiency to the numerical force of the friends of the government, & enable them to defeat their enemies. It requires but to be proposed, to succeed, & to spread like wildfire—that is, proposed by those of high standing & influence. It wd. be enough merely to suggest it to some of the leading men from New England. Its utility could not but insure it support.
        If brought forward now, it would, I am persuaded, change the state of affairs in Massachusetts by the next election, & Massachusetts i⟨s⟩ always Master of the Ceremonies in the New England political ball.
        At all events, even if I have, like other projectors, deceived myself, & overrated the influence & effects of my project, one thing is certain, it could not fail to do some good, & could not, I think, by any possibility, do any harm. This argument alone ought to secure it a fair trial.
        We once had majorities in the legislatures of Massachusetts, New Hampshire, Vermont, & Rhode Island. We are now in the minority in the whole of these states, owing to the grossest mismanagement. New England is a solid mass, that threatens open resistance to the laws. There is hardly a federal paper published in Boston & some other places, that does not contain treasonable matter. All the talents of the party are in constant exertions to prepare the public mind for insurrection. And insurrection, and civil war, & a separation of the union there will most assuredly be, within a year, unless there is some mode adopted to prevent it, not yet essayed. I feel no other attachment to my own plan than arises from a thorough and unalterable conviction that it wd arrest the progress of an infernal scheme which will otherwise drench the country in blood, & probably destroy our fond hopes of a permanent free government. I fear we & our posterity will deplore the stupendous folly that has led us to look on with apathy at the progress of such a portentous tornado, now ready to sweep away our glorious prospects into remediless ruin. With sentiments of profound respect, I remain, your obt. hble servt
        
          Mathew Carey
        
        
        
          P S. This letter is intended for your own eye alone, & I wish it destroyed as soon as read.
          If you desire it, I shall send you a copy of the Constitution of the Union Society, which I drew up some time since.
        
      